445 F.2d 297
77 L.R.R.M. (BNA) 2734, 65 Lab.Cas.  P 11,849
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PROVINCIAL HOUSE, INC., Respondent.
No. 20988.
United States Court of Appeals, Sixth Circuit.
June 30, 1971.

Janet Skaare Morris, Atty., N.L.R.B., Washington, D.C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet Prevost, Asst. Gen. Counsel, Leonard M. Wagman, Atty., N.L.R.B., Washington, D.C., on brief.
Ronald R. Pentecost and Robert W. Stocker, II, Lansing, Mich., for respondent; Fraser, Trebilcock, Davis & Foster, Lansing, Mich., on brief.
Before EDWARDS, CELEBREZZE and BROOKS, Circuit Judges.

ORDER

1
The National Labor Relations Board seeks enforcement of its order against the respondent, Provincial House, Inc.  The Board's decision and order are reported at 182 N.L.R.B. No. 45.  The single issue involved is whether the Board correctly found that the Company had violated Section 8(a) (5) of the Act by its admitted refusal to bargain with the duly certified representative of the nonprofessional employees of its nursing home in Hastings, Michigan.  The Company based its refusal to bargain on the grounds that the certification of the Union in the underlying representation proceeding was invalid.


2
We have considered the record, the briefs and oral arguments of counsel, and conclude that the Board properly found that the admitted refusal of the Company to bargain with the Union was a violation of the Act and that the order of the Board should be enforced.


3
It is so ordered.